Name: Commission Regulation (EEC) No 1399/86 of 12 May 1986 amending Regulation (EEC) No 1146/86 laying down protective measures, in respect of imports of sweet potatoes
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 13 . 5 . 86 Official Journal of the European Communities No L 125/ 15 COMMISSION REGULATION (EEC) No 1399/86 of 12 May 1986 amending Regulation (EEC) No 1146/86 laying down protective measures , in respect of imports of sweet potatoes THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 3793/85 (2), and in particular Article 20 (2) thereof, Whereas, in accordance with Commission Regulation (EEC) No 1 146/86 (3), the issue of import licences for sweet potatoes falling within subheading 07.06 B of the Common Customs Tariff has been suspended since 19 April 1986 ; Whereas this is the first time that the issue of import licences has been suspended for such products and this has occured in the middle of a period of shipment ; whereas the special situation of products which were being loaded or shipped by sea on 19 April 1986 should be taken into account ; Whereas, with a view to control and administrative mana ­ gement, the term of validity of licences issued in compli ­ ance with this Regulation should be limited, HAS ADOPTED THIS REGULATION : Article 1 The following three subparagraphs are added to Article 1 of Regulation (EEC) No 1146/86 : 'This Regulation shall not apply to products which are shown to be in shipment on the date of publication of this Regulation , or to have left the supplying country by that date . The parties concerned shall prove to the satisfaction of the competent authority that the conditions laid down in the second subparagraph are fulfilled. The term of validity of licences issued in compliance with this Article shall be limited to 30 June 1986.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 19 April 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 12 May 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 281 , 1 . 11 . 1975, p . 1 . 0 OJ No L 367, 31 . 12. 1985, p . 19 . (3) OJ No L 103, 19 . 4. 1986, p . 58 .